Reed, J.,
delivered the opinion of the court.
It is contended in this case that the indictment is bad for duplicity, in that it charges two separate and distinct felonies, with different penalties, in the same count. The two felonies which it is claimed are charged in the indictment are those defined in sections. 1330 and 1331 of the Code of 1906. Section 1330 mates a felony, punishable by imprisonment in the penitentiary for not less than ten years, the administering of any poison to any human being with intent to kill. Section 1331 provides that every person who shall mingle any poison with food, drink, or medicine, with intent to kill or injure any human being, shall be punished by imprisonment in the penitentiary not exceeding ten years, or in the county jail not exceeding one year, or by fine not exceeding one thousand dollars, or both,
Omitting the formal parts, the following is the indictment: “That Lizzie Randle, late of the county aforesaid, on the-day of September, A. D. 1911, with force and arms, in the county and district aforesaid, and within the jurisdiction of this court, did unlawfully,- felon-iously, and maliciously mix and mingle a certain deadly poison, to wit, paris green, then and there with a certain food, to wit, molasses candy, and did then and there give a portion of said molasses candy, after the same had had the said poison mingled into and with the same, to one Annie Allen, and she, the said Annie Allen,- did then and there eat of the said molasses candy after the same had had paris green mingled into it, with then and there the unlawful, willful, felonious, and malicious intent to injure, kill, and murder the said Annie Allen, a human being.”
The demurrer interposed by. appellant to the indictment, assigning as a cause that two separate and distinct felonies were charged in the same count thereof, was overruled. In substance there is charged in the indictment that appellant mingled paris green, a poison, with *567molasses candy, with intent to injure and kill Annie Allen, and that this candy, so poisoned, she then gave to Annie Allen, who ate it.
Admitting' that we might conclude that two separate and distinct felonies provided hy the statute are charged in this indictment, we do not believe that this can be deemed as error prejudicial to appellant. The record shows that appellant was arraigned on a charge of mingling poison, as provided in section 1331. Thereupon the case proceeded to trial on this charge. The testimony was addressed to such charge. The law as presented through the instructions of the court was made applicable thereto. The jury found the appellant guilty as charged, and she was sentenced for the offense defined in section 1331, and for a much less term than she could have been sentenced for, upon conviction of an offense under section 1330. She knew what the charge against her was when she was arraigned — that is, when she was called to the bar of the court to answer the matter charged against her in an indictment; and when she was called upon to answer guilty or not guilty, she knew that she was to be tried for mingling poison, and not administering poison, and throughout the entire trial, and when convicted and sentenced, this information was before her.
It is stated in 22 Cyc. 487, that “as a general rule duplicity in an indictment is cured by verdict; the jury being presumed to have found defendant guilty of one offense, and to have acquitted him of the other.” Mr. Bishop, in his New Criminal Procedure (volume 1, page 273), in discussing the subject of duplicity in indictments, states that “a verdict convicting the defendant of one of the offenses and acquitting him of the other cures the defect,” and that “a nolle prosequi of so much of the count as leaves a charge of one offense makes it right. ’ ’
In the case of State v. Merrill, 44 N. H. 624, Saegeant, J., in delivering the opinion of the court, said: “It is *568held that duplicity in an indictment, whether in the same count or different ones, will be cured by a verdict of guilty as to one of the offenses, and not guilty as to the other. . . . But where an indictment is bad for duplicity, in charging two offenses in one count, the prosecuting officer may enter a nol. pros, as to one charge before trial, and a conviction upon the remaining charge will be good, or the prosecutor may be held to make his election upon which charge he will proceed, as in this case, which is equivalent to entering a nol. pros, as to the other charge.”-
In the case of Wiborg v. United States, 163 U. S. 632, 16 Sup. Ct. 1127, 1197, 41 L. Ed. 289, where the indictment was for violation of the neutrality laws, by carrying a military expedition or enterprise into Cuba, and in which it was claimed that the indictment was bad for duplicity in charging the doing of several acts in violation of the law, Chief Justice Fullee, delivering the opinion of the court, and commenting upon the instruction of the district judge to the effect that the evidence would not justify a conviction of anything more than providing the means for or aiding such military expedition, etc., said: “Under these circumstances, the verdict cannot be disturbed on the ground that more than one offense was included in the same count of the indictment, but it must be applied to the offense to which the jury were confined by the court,” — citing Crain v. United States, 162 U. S. 625, 16 Sup. Ct. 952, 40 L. Ed. 1097.
It will be seen that in the trial of the present case the jury was confined to the one offense — that of mingling poison, defined in section 1331. There was sufficient statement in the indictment of what appellant did to give her information of the offense for which she was tried. Any error by reason of the charging of two offenses in the same count has been cured in this case by the arraignment, trial, and coDviction of the appellant of the one offense. ' .
*569It does not appear that the judgment in this case resulted in a miscarriage of justice, and we find no reversible error in the matter of pleadings or procedure.
Affirmed.